                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: ariel.stern@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                             7

                                                             8   Attorneys for Plaintiff Nationstar Mortgage LLC
                                                                 And U.S. Bank, as Trustee for the Benefit of
                                                             9   Harborview 2005-8 Trust Fund

                                                            10
                                                                                               UNITED STATES DISTRICT COURT
                                                            11                                      DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   NATIONSTAR MORTGAGE LLC                               Case No.: 2:16-cv-02542-RFB-DJA
                      LAS VEGAS, NEVADA 89134




                                                            13                                  Plaintiff,
AKERMAN LLP




                                                            14                                                         STIPULATION AND ORDER TO EXTEND
                                                                 vs.                                                   DEADLINE TO REPLY TO SFR'S
                                                            15                                                         OPPOSITION TO NATIONSTAR AND U.S.
                                                                 SAFARI HOMEOWNERS ASSOCIATION,                        BANK'S MOTION FOR SUMMARY
                                                            16   NEVADA ASSOCIATION SERVICES, LLC;                     JUDGMENT (First Request)
                                                                 and SFR INVESTMENTS POOL 1, LLC,
                                                            17

                                                            18                                  Defendants.

                                                            19   AND RELATED CASES

                                                            20

                                                            21          Nationstar Mortgage LLC (Nationstar), U.S. Bank, as Trustee for the Benefit of Harborview

                                                            22   2005-8 Trust Fund (U.S. Bank), and SFR Investments Pool 1, LLC (SFR), by and through their

                                                            23   respective counsel of record, stipulate as follows:

                                                            24          1.      Nationstar and U.S. Bank filed a motion for summary judgment on August 2, 2019.

                                                            25   (ECF No. 109.)

                                                            26          2.      In response, SFR filed an opposition, a countermotion to strike, and a countermotion

                                                            27   for Federal Rule of Civil Procedure 56(d) relief. (ECF Nos. 117, 118, and 119.)

                                                            28   ///

                                                                                                              1
                                                             1           3.    SFR filed a motion for summary judgment on August 2, 2019. (ECF No. 113;

                                                             2   corrected image, ECF No. 114).

                                                             3           4.    In response, Nationstar and U.S. Bank filed a response on August 16, 2019. (ECF No.

                                                             4   116.)

                                                             5           5.    Nationstar and U.S. Bank's reply brief and SFR's reply brief supporting their motions

                                                             6   for summary judgment are due to be filed on August 23, 2019, while Nationstar and U.S. Bank's

                                                             7   oppositions to SFR's countermotions are due to be filed on August 30, 2019.

                                                             8           6.    Nationstar, U.S. Bank, and SFR agree to move the deadline for SFR, Nationstar, and
                                                             9   U.S. Bank to file their replies supporting the motions for summary judgment to August 30, 2019.
                                                            10           7.    Nationstar, U.S. Bank, and SFR further agree this extension is not intended to cause
                                                            11   delay or prejudice any party, but to allow the parties to fully address the arguments raised in the
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   motion and to allow Nationstar and U.S. Bank to consolidate its responses.
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 Dated: August 23, 2019                             Dated: August 23, 2019
AKERMAN LLP




                                                            14
                                                                  AKERMAN LLP                                       KIM GILBERT EBRON
                                                            15
                                                                  /s/ Rex D. Garner, Esq.                           /s/ Diana S. Ebron, Esq.
                                                            16    ARIEL E. STERN, ESQ.                              DIANA S. EBRON, ESQ.
                                                            17    Nevada Bar No. 8276                               Nevada Bar No. 10580
                                                                  REX D. GARNER, ESQ.                               JACQUELINE A. GILBERT, ESQ.
                                                            18    Nevada Bar No. 9401                               Nevada Bar No. 10593
                                                                  1635 Village Center Circle, Suite 200             KAREN L. HANKS, ESQ.
                                                            19    Las Vegas, Nevada 89134                           Nevada Bar No. 9578
                                                                                                                    7625 Dean Martin Drive, Suite 110
                                                            20    Attorneys for Nationstar Mortgage LLC and         Las Vegas, Nevada 89139
                                                            21    U.S. Bank
                                                                                                                    Attorneys for SFR Investments Pool 1, LLC
                                                            22

                                                            23

                                                            24
                                                                                                 26th day of August, 2019.
                                                                         IT IS SO ORDERED, this _____
                                                            25                                                ________________________________
                                                                                                              RICHARD F. BOULWARE, II
                                                            26                                             UNITED STATES DISTRICT COURT JUDGE
                                                                                                              UNITED  STATES   DISTRICT  JUDGE
                                                                                                           Case No.: 2:16-cv-02542-RFB-DJA
                                                            27                                                  DATED this
                                                            28

                                                                                                            2
